Order filed, October 19, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00762-CV
                                   ____________

                             TONY WOODY, Appellant

                                          V.

                           MADELYN WOODY, Appellee


                      On Appeal from the 328th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 07-DCV-157762


                                       ORDER

      The reporter’s record in this case was due September 19, 2012, 2012. See Tex. R.
App. P. 35.1. On September 25, 2012, this court granted the court reporters request for
extension of time to file the record until October 19, 2012. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.
       We order Sylvia Thompson, the official court reporter, to file the record in this
appeal on or before November 19, 2012. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Sylvia Thompson does not timely file the record as ordered, the Court may issue an
order directing the trial court to conduct a hearing to determine the reason for the failure
to file the record.



                                      PER CURIAM